Case: 21-10384      Document: 00516237860          Page: 1   Date Filed: 03/14/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     March 14, 2022
                                    No. 21-10384
                                                                      Lyle W. Cayce
                                                                           Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                         versus

   Dion Clark,

                                                         Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 4:20-CV-936


   Before Jones, Duncan, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Dion Clark, federal prisoner # 55856-177, seeks a certificate of
   appealability (COA) to appeal the district court’s partial denial of his
   28 U.S.C. § 2255 motion challenging his convictions of conspiracy to commit
   interference with commerce by robbery and brandishing a firearm during and
   in relation to a crime of violence.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10384       Document: 00516237860        Page: 2   Date Filed: 03/14/2022




                                   No. 21-10384


          This court must examine the basis of its own jurisdiction, sua sponte,
   if necessary. Trent v. Wade, 776 F.3d 368, 387 (5th Cir. 2015). “An appeal
   may be taken to the court of appeals from the order entered on the [§ 2255]
   motion as from a final judgment on application for a writ of habeas corpus.”
   § 2255(d). Here, however, Clark’s appeal is premature as he filed it before
   the district court resentenced him. As such, we lack jurisdiction. See
   Andrews v. United States, 373 U.S. 334, 340 (1963).
          Accordingly, a COA is DENIED and this matter is DISMISSED
   for lack of jurisdiction.




                                         2